Citation Nr: 1446889	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glucose 6 phosphate deficiency (G6PD).

2.  Entitlement to service connection for a disability manifested by fatigue as secondary to glucose 6 phosphate deficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2014, the case was remanded for additional development and it now returns for final appellate review.

In December 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.     

In August 2014, the Veteran filed a claim for service connection for pseudofolliculitis barbae scarring and scarring to the left arm; however, such have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran's G6PD is a congenital disease, and clear and unmistakable evidence establishes that such existed prior to service and did not permanently increase in severity beyond the natural progression during service.

2.  A disability manifested by fatigue is not shown to be caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for G6PD are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for a disability manifested by fatigue as secondary to G6PD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination with opinion in December 2008 with respect to the issues decided herein.  The Board finds that such examination and opinion is adequate to decide the issues as it is predicated on an interview with the Veteran as well as a review of the record, to include his service treatment records and a physical examination with diagnostic testing.  In this regard, the proffered opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met. 

As indicated above, the Board remanded the case for additional development in March 2014 to obtain outstanding VA treatment records dated from January 1, 2008 to December 23, 2011, and from January 29, 2014 to the present, and to readjudicate the issues based on the entirety of the evidence.  A review of the record reflects that such VA treatment records were obtained in April 2014, and the claims were readjudicated in the August 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in December 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and etiology of the Veteran's G6PD and his associated fatigue.  Moreover, the hearing involved a discussion regarding why the Veteran believed his G6PD was aggravated by his military service as well as his belief that he suffered from fatigue as a result of such disease.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from VA Medical Center in Chicago beginning in 2008, the Board remanded this issue in March 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his G6PD was noted during basic training and that such was aggravated by service.  He also contends that he currently suffers from fatigue as secondary to the G6PD.  With regard to the latter claim, the Veteran does not allege, nor does the record reflect, that such disorder is related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394 ; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include an August 1989 enlistment examination that does not document a diagnosis of G6PD.  Service dental records include an October 1989 record that notes the Veteran has been identified by means of blood testing as being abnormal for G6PD.  The service treatment records show no complaints of, or treatment for, fatigue.

On December 2008 VA examination, the Veteran reported that he was diagnosed with G6PD in 1989 during boot camp.  He reported that his daily activities are not restricted; his appetite is good; his weight is 182 pounds and stable; he takes vitamin B12 to try to improve his energy; he sleeps about eight hours every night; his sexual activity is normal; his blood pressure was 130/85; his mucosa was pink; there was no jaundice.  General examination revealed the Veteran was completely normal; there were two lipomas noted on his back; lab results revealed that his complete blood count (CBC) was completely normal; his Hemoglobin was 14.9.  Regarding diagnoses and etiology the examiner found:

1.  Glucose-6-phosphate deficiency.  After carefully reviewing the record and the current clinical findings it is my opinion that it is at least as likely as not that the glucose-6-phosphate deficiency is the same glucose-6-phosphate deficiency noted in the military service.  However it has to be noted that glucose-6-phosphate deficiency is a genetic disease and is present at birth.  This congenital preexisting condition was not permanently worsened by service beyond its natural progression.

2.  Fatigue.  After carefully reviewing the record and the current clinical findings it is my opinion that it is less likely as not that the fatigue is secondary to glucose 6-phosphate deficiency.  The rationale is that the glucose-6-phosphate deficiency has not caused any hematologic abnormalities.  His [CBC] is normal and the hemoglobin is 14.9.

VA treatment records from 2008 to the present documents the Veteran's diagnoses of G6PD and fatigue.  In January 2014, the Veteran's treating VA physician reviewed the Veteran's records, per the Veteran's request and noted:

This is to state that I have reviewed the medical records of [the Veteran] during his military service that were presented to me for review.  I did not find any evidence of any medication prescription or any other exposure that could cause him to have adverse health effects from his diagnosed G 6 PD deficiency.  I do not believe the G 6 PD deficiency was aggravated in service due to above reasons.

In various statements and testimony, the Veteran reiterated his contentions that his G6PD deficiency was aggravated in service, and that such is manifested by fatigue.

As noted above, generally, service connection for congenital "disease" may be service-connected if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  As G6PD is a disease entity and not a "defect," the presumption of soundness under 38 U.S.C.A. § 1111 is applicable.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

Here, the Veteran was not "noted" to have G6PD during the August 1989 service entry examination.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  According to the December 2008 VA medical opinion that G6PD is a congenital disease, the record clearly and unmistakably establishes that the Veteran's G6PD existed prior to service.  Thus, VA has the burden of establishing by clear and unmistakable evidence that G6PD was not aggravated during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit, as relevant to the aggravation prong, found that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

With respect to the factor of aggravation of G6PD, the Veteran's service treatment records reflect no lay or medical evidence of his claimed G6PD symptoms, to include fatigue.  To the contrary, the Veteran's service examinations, to include his July 1992 service separation examination showed no complaints referable to G6PH, to include fatigue.  Moreover, VA examiners noted in December 2008 and January 2014 that there was no evidence of aggravation of G6PD beyond the normal progression in service.  Indeed, the January 2014 VA physician noted that the Veteran was not prescribed any medications for G6PD and did not have any adverse reactions due to G6PD.

Overall, the probative evidence clearly and unmistakably establishes that the Veteran's pre-existing G6PD did not increase in severity in service beyond the normal progression.  Furthermore, there is no indication that the Veteran suffered from fatigue during service.  Service treatment records show no complaints of or treatment for a disability manifested by fatigue.  To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinion of the December 2008 and January 2014 VA examiners who have greater expertise and training than the Veteran in identifying the disease characteristics of G6PD.

The Board acknowledges the Veteran's contentions that his disorder increased in severity during service, and was manifested by fatigue.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe symptoms such as fatigue.  As to the  aggravation of G6PD and the relationship of fatigue to such disease, the Board finds such subject matters to be complex in nature and beyond the competence of a lay person. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board accords the Veteran's statements regarding the aggravation of his G6PD and the etiology of his fatigue little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, as previously stated, the opinions of the December 2008 and January 2014 VA examiners who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Regarding service connection for a disability manifested as fatigue as secondary to G6PD, as discussed previously, the Veteran is not entitled to service connection for G6PD.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a disability manifested as fatigue as secondary to such disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for G6PD, the disability claimed by the Veteran to have proximally caused his fatigue, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for a disability manifested as fatigue as secondary to G6PD is without legal merit.  Id. 

In sum, the Board finds that clear and unmistakable evidence establishes that the Veteran's G6PD existed prior to service and was not aggravated by service.  Additionally, there is no legal entitlement for the Veteran's fatigue as secondary to G6PD.  The benefit of the doubt rule, therefore, does not apply and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for glucose 6 phosphate deficiency is denied.

Service connection for a disability manifested by fatigue as secondary to glucose 6 phosphate deficiency is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


